By the Court.
The words are so very general and comprehensive, that, if the spirit and intention of the law, expressed in the preamble and other sections, were not to be considered, they would include every case arising between the periods mentioned in the act. But it is inconsistent with the Constitution, and with justice, that the trial by Jury should be taken away in this manner; and, therefore, the Courts of Justice have always determined, that auditors shall be appointed only where there is a dispute about the depreciation.